If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 15, 2021
               Plaintiff-Appellee,

v                                                                    No. 351688
                                                                     Oakland Circuit Court
RONALD MARK DRAUGHN,                                                 LC No. 2015-256768-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and FORT HOOD and RIORDAN, JJ.

PER CURIAM.

        Defendant was convicted by a jury of felon in possession of a firearm (felon-in-possession),
MCL 750.224f, carrying a concealed weapon, MCL 750.227, and possession of a firearm during
the commission of a felony (felony-firearm), second offense, MCL 750.227b(b).1 The trial court
sentenced defendant as a third habitual offender, MCL 769.13, to serve prison terms of 23 months’
to 10 years’ imprisonment for both the felon-in-possession and carrying a concealed weapon
convictions, and a consecutive five-year term for the felony-firearm conviction. The factual basis
for defendant’s convictions was an altercation defendant had with his girlfriend, Geraldine Young,
and her son, Devon Young, after which defendant was apprehended and two firearms were found
concealed on his person. Defendant appeals as of right, and we affirm.

                                     I. EXCLUDED EVIDENCE

        Defendant first argues that the trial court abused its discretion by excluding as irrelevant
the testimony of Leonard DeShields, Norman Lucas, and a records keeper at Action Impact
Firearms. We disagree.




1
 The jury acquitted defendant of felonious assault, domestic violence, and another felony-firearm
charge. In a previous trial, defendant was convicted of all of the charges against him, but the trial
court granted defendant a new trial on the basis that his counsel was ineffective.


                                                -1-
        A trial court’s decision on an evidentiary issue will be reversed on appeal only when there
has been an abuse of discretion. People v Holtzman, 234 Mich App 166, 190; 593 NW2d 617
(1999). The trial court does not abuse its discretion when it chooses an outcome within the range
of reasonable and principled outcomes. People v Babcock, 469 Mich 247, 269; 666 NW2d 231
(2003).

        “Generally, all relevant evidence is admissible at trial.” People v Aldrich, 246 Mich App
101, 114; 631 NW2d 67 (2001); See also MRE 402. Evidence is relevant if it has “any tendency
to make the existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence.” MRE 401. “Under this broad
definition,” evidence that is useful in shedding light on any material point is admissible. Aldrich,
246 Mich App at 114. The “relationship of the elements of the charge, the theories of admissibility,
and the defenses asserted governs what is relevant and material.” People v Yost, 278 Mich App
341, 403; 749 NW2d 753 (2008) (citation and quotations omitted).

        Defendant contends that the testimony of the above witnesses was relevant to his theory of
self-defense. The United States Constitution provides criminal defendants with the right “to
present a complete defense.” US Const, Ams VI, XIV; People v King, 297 Mich App 465, 473;
824 NW2d 258 (2012), citing Crane v Kentucky, 476 US 683, 690; 106 S Ct 2142; 90 L Ed 2d 636
(1986). “Few rights are more fundamental than that of an accused to present evidence in his . . .
own defense.” People v Unger (On Remand), 278 Mich App 210, 249; 749 NW2d 272 (2008).
However, the right is “not unlimited and is subject to reasonable restrictions.” King, 297 Mich
App at 473-474. The right to present a defense is limited “only to relevant and admissible
evidence.” People v Solloway, 316 Mich App 174, 198; 891 NW2d 255, 271 (2016).

        Defendant claimed below that, during his altercation with Geraldine, she was holding a
purse and he knew that guns she owned were in the purse and that she would use them against
him. He argued that he was acting in self-defense by possessing Geraldine’s handguns after he
took them from her purse. If not engaging in the commission of a crime, an individual is justified
to use a reasonable amount of force against an aggressor if the individual “honestly and reasonably
believes that the use of that force is necessary to defend himself or herself or another individual
from the imminent unlawful use of force by another individual.” MCL 780.972(2); People v
Dupree, 486 Mich 693, 707; 788 NW2d 399 (2010). Moreover, “the traditional common law
affirmative defense of self-defense is generally available to a defendant charged with being a felon
in possession if supported by sufficient evidence.” Id. at 712. Defendant argues that evidence
from the three witnesses was relevant to this defense because they would have shown that the guns
at issue belonged to Geraldine and not defendant.

                                  A. LEONARD DESHIELDS

       DeShields would have testified that at some point in the past, before Geraldine was dating
defendant, DeShields saw a black gun on a table in Geraldine’s home. Defendant argues that this
testimony was relevant to demonstrate that Geraldine possessed a gun in her home, and to
contradict her testimony that she did not own any guns. However, defendant’s self-defense claim
was that he was afraid that Geraldine would shoot him, and DeShields’s knowledge that Geraldine
had access to a gun before defendant was involved with her would not have provided information
about what defendant might have known about her gun ownership at the relevant time. Further,


                                                -2-
there is no indication that the firearm that DeShields saw was possessed by Geraldine on the night
in question.

        Had there been some indication that it was Geraldine’s handgun on the table in her home,
it would have strengthened defendant’s argument that DeShields’s testimony was relevant to
Geraldine’s credibility. Impeachment evidence is relevant because the jury is “entitled to assess
all evidence that might bear on the accuracy and truth of a witness’[s] testimony.” People v
Layher, 464 Mich 756, 765; 631 NW2d 281, 285 (2001). However, DeShields could not testify
that Geraldine owned a gun, and certainly could not testify that she possessed one during the events
in question. DeShield’s testimony was not about a time in close proximity to the events in this
case. With the above in mind, we discern no abuse of discretion on the part of the trial court in
excluding DeShields’s testimony. We further note that, to the extent that the trial court erred, the
error was harmless because Geraldine’s son, Devon Young, himself testified that Geraldine told
him that she owned a gun.

                                      B. NORMAN LUCAS

       Defendant next argues that Lucas’s testimony was relevant to establish that Geraldine had
possessed a gun and had threatened others with it. However, two of the incidents that Lucas would
have testified about occurred at least eight years before Geraldine was involved with defendant.
Thus, there was limited relevance to whether Geraldine owned a gun that she kept in her bedroom
or purse on the night of the incident with defendant. Additionally, because defendant was not
aware of the incidents, the evidence did not tend to establish that he was aware of and afraid of
Geraldine shooting him with a gun at that time.

        Lucas also described, however, a more recent incident during which Lucas believed he saw
the outline of a gun in Geraldine’s purse. This evidence was simply not definitive evidence that
Geraldine possessed a gun at the time of the incident. And, even to the extent that Lucas’s
testimony may have tended to make it more likely that Geraldine did, in fact, possess a gun on the
night of the incident, Lucas testimony also would have contradicted defendant’s theory of self-
defense because Lucas would have testified that defendant did not fear Geraldine and had no
concerns about a potential gun. For the foregoing reasons, we again discern no abuse of discretion
on the part of the trial court.

              C. THE RECORDS KEEPER FOR ACTION IMPACT FIREARMS

        Defendant argues that the testimony of the records keeper for Action Impact Firearms about
Geraldine’s purchase of a shotgun would have been relevant because it would have demonstrated
that Geraldine owned guns. However, defendant’s self-defense theory was that the guns he took
take from Geraldine were in a purse. Defendant made no mention of being fearful that Geraldine
would harm him with a shotgun, and a shotgun was not involved in the events related to
defendant’s trial. Therefore, the trial court did not abuse its discretion by excluding evidence that
Geraldine had purchased a shotgun prior to her involvement with defendant.

                                   II. UNAVAILABLE WITNESS




                                                -3-
       By the time of trial, Geraldine had died of cancer. Thus, her preliminary examination
testimony was read into evidence. Defendant argues that this violated his right to confront the
witnesses against him.

       Whether the admission of evidence violated a defendant’s constitutional right of
confrontation is a question of law reviewed de novo. People v Nunley, 491 Mich 686, 696-697;
821 NW2d 642 (2012). “In all criminal prosecutions, the accused shall enjoy the right . . . to be
confronted with the witnesses against him.” US Const, Am VI. The Michigan Constitution also
guarantees this right. Const 1963, art 1, § 20. In Crawford v Washington, 541 US 36, 68; 124 S
Ct 1354; 158 L Ed 2d 177 (2004), the Court held that the Confrontation Clause prohibits the
admission of testimonial hearsay against a criminal defendant unless the declarant was unavailable
and the defendant had a prior opportunity to cross-examine the declarant. See also People v
Jordan, 275 Mich App 659, 662; 739 NW2d 706 (2007). Testimonial hearsay includes pretrial
statements if the declarant could reasonably expect that the statement would be used “in a
prosecutorial manner.” People v Lonsby, 268 Mich App 375, 377; 707 NW2d 610 (2005).
Testimony from a preliminary examination constitutes a testimonial statement, which can be
admitted “only where the declarant is unavailable, and only where the defendant has had a prior
opportunity to cross-examine.” Crawford, 541 US at 51-52, 59.

        Defendant argues that the admission of Geraldine’s preliminary examination testimony
violated his right of confrontation because Geraldine was not thoroughly cross-examined. The
central protection offered by the Confrontation Clause is “to ensure the reliability of the evidence
against a criminal defendant by subjecting it to rigorous testing in the context of an adversary
proceeding before the trier of fact.” People v Levine, 231 Mich App 213, 219-220; 585 NW2d
770 (1998), vacated on other grounds 461 Mich 172 (1999). Such testing is at the heart of the
right of cross-examination. People v Adamski, 198 Mich App 133, 138; 497 NW2d 546 (1993).
Defendants are “guaranteed a reasonable opportunity to test the truth of a witness’s testimony,”
id., and “a broad range of evidence may be elicited on cross-examination for the purpose of
discrediting a witness,” Wischmeyer v Schanz, 449 Mich 469, 474; 536 NW2d 760 (1995). In
Crawford, 541 US at 57, the Court stated that caselaw was consistent in “holding that prior trial or
preliminary hearing testimony is admissible only if the defendant had an adequate opportunity to
cross-examine.”

        Defendant acknowledges that Geraldine was cross-examined at the preliminary
examination. Defendant argues, however, that Geraldine’s cross-examination was inadequate
because his counsel failed to ask questions related to defendant’s gun charges. He argues that his
counsel did not inquire as to whether Geraldine had seen the guns, whether defendant had
discussed owning a gun, where he kept the guns, and whether there was room in defendant’s
clothing for two guns. In reality, counsel asked Geraldine several question about the guns found
in defendant’s possession. He asked her about her testimony that defendant displayed a gun while
Geraldine was on the phone with 911, and why she did not inform 911 of the same. Counsel
questioned Geraldine about whether it was her gun and whether she owned a gun. Counsel
questioned Geraldine as to whether defendant used the gun against her, how many and what type
of guns defendant allegedly had, and what physical aggressions Geraldine employed against
defendant during the altercation in question. The trial court also interjected and asked Geraldine
where defendant had found the gun.



                                                -4-
        “No one defense counsel will ever develop precisely the same lines of inquiry or frame his
questions in exactly the words of another.” Mancusi v Stubbs, 408 US 204, 215; 92 S Ct 2308; 33
L Ed 2d 293 (1972). “Generally speaking, the Confrontation Clause guarantees an opportunity for
effective cross-examination, not cross-examination that is effective in whatever way, and to
whatever extent, the defense might wish.” United States v Owens, 484 US 554, 559; 108 S Ct 838;
98 L Ed 2d 951 (1988), quoting Delaware v Fensterer, 474 US 15, 20; 106 S Ct 292; 88 L Ed 2d
15 (1985) (citations omitted, emphasis in original). In this case, we conclude that defendant’s right
to confront Geraldine was not abridged because defendant adequately cross-examined her at the
preliminary examination. Defendant has not demonstrated that the cross-examination failed “to
ensure the reliability of the evidence against [him] by subjecting it to rigorous testing in the context
of an adversary proceeding before the trier of fact.” Levine, 231 Mich App at 219-220.

        As an aside, we note defendant’s suggestion that his counsel at the preliminary examination
did not adequately cross-examine Geraldine because he had no motive or interest in disproving the
firearm charges. Pursuant to MRE 804(b)(1), prior testimony is only admissible where defense
counsel had an opportunity and similar motivation to develop the testimony on cross-examination.
“Whether a party had a similar motive to develop the testimony depends on the similarity of the
issues for which the testimony was presented at each proceeding.” People v Farquharson, 274
Mich App 268, 275; 731 NW2d 797 (2007). As noted, Geraldine was sufficiently cross-examined
about the weapons. Even though the burden of proof was lower for the preliminary examination,
what was at stake was the same; that is, the possibility of defendant’s criminal responsibility. The
charges were identical, and the presentation of the evidence was similar. We are not persuaded by
defendant’s suggestion that his counsel did not have motive to cross-examine Geraldine merely
because the testimony took place during a preliminary examination rather than trial.

                                      III. JURY INSTRUCTIONS

       Defendant next takes issue with the trial court’s jury instructions on self-defense. We
discern no error.

        Defendant failed to object to the instructions below, and review is therefore for plain error
affecting his substantial rights. People v Young, 472 Mich 130, 135; 693 NW2d 801 (2005).2 Jury
instructions are reviewed “in their entirety to determine if there is error requiring reversal.” People
v McFall, 224 Mich App 403, 412; 569 NW2d 828 (1997). A defendant has the right to “a properly


2
 We note that defendant arguably waived this issue. Waiver is the “intentional relinquishment or
abandonment of a known right,” and it extinguishes any error. People v Carter, 462 Mich 206,
215-216; 612 NW2d 144 (2000) (quotation marks and citation omitted). A waiver requires the
express approval of the trial court’s action. People v Loper, 299 Mich App 451, 472; 830 NW2d
836 (2013). “When defense counsel clearly expresses satisfaction with a trial court’s decision,
counsel’s action will be deemed to constitute a waiver.” People v Kowalski, 489 Mich 488, 503;
803 NW2d 200 (2011). However, because defendant also suggests that his counsel was ineffective
for failing to object to the instruction, we think it prudent to address whether there is merit to the
argument that the instructions were plainly erroneous. Defendant’s ineffective-assistance claim is
addressed in section V of this opinion.


                                                  -5-
instructed jury.” People v Mills, 450 Mich 61, 80; 537 NW2d 909 (1995). “Jury instructions must
not exclude consideration of material issues, defenses, and theories for which there is supporting
evidence.” People v Kurr, 253 Mich App 317, 328; 654 NW2d 651 (2002). There is no error
where the instructions “fairly presented the issues to be tried and sufficiently protected the
defendant’s rights.” McFall, 224 Mich App at 412-413.

        Here, the trial court instructed the jury on the elements of felon-in-possession, and then
felony-firearm. It then provided the following self-defense instruction, which is the self-defense
instruction specific to felony-firearm under M Crim JI 11.34c(2):

                An individual who has not or is not engaged in the commission of a crime
       at the time he or she used force other than deadly force may use force other than
       deadly force against another individual anywhere he or she has the legal right to be
       with no duty to retreat. If he or she honestly and reasonably believes that the use
       of that force is necessary to defend himself or another individual from the imminent
       unlawful use of force by another individual.

As noted below, presumably, the trial court intended to provide this self-defense instruction in
specific relation to the felony-firearm charge predicated by the felon-in-possession charge. The
court later continued:

               The defendant claims that he acted in lawful self defense. A person has the
       right to use force to defend himself under certain circumstances. If a person acts
       in lawful self defense his actions are justified and he is not guilty of felon in
       possession of a firearm, which is count one, felony firearm, which is count two.

              You should consider all the evidence and use the following rules to decide
       whether the defendant acted in lawful self defense. Remember to judge the
       defendant’s conduct according to how the circumstances appeared to him at the
       time he acted.

             First, at the time he acted the defendant must have been engaged in the
       commission of a crime.

               Second, when he acted the defendant must have honestly and reasonably
       believed that he had to use force to protect himself from the imminent unlawful use
       of force by another. If his belief was honest and reasonable he could act at once to
       defend himself, even if it turns out later that he was wrong about how much danger
       he was in.

               Third, a person is only justified in using the degree of force that seems
       necessary at the time to protect himself from danger. The defendant must have
       used the kind of force that was appropriate to the attack made and the circumstances
       as he saw them. When you decide whether the force used was what seemed
       necessary you should consider whether the defendant knew about other ways of
       protecting himself, but you may also consider how the excitement of the moment
       affected the choice the defendant made.



                                               -6-
               Fourth, the right to defend oneself only lasts as long as it seems necessary
       for the purpose of protection. Fifth, the person claiming self defense must not have
       acted wrongfully and brought on the assault.

                The defendant does not have to prove that he acted in self defense. Instead,
       the Prosecutor must prove beyond a reasonable doubt that the defendant did not act
       in self defense.

This instruction mirrors M Crim JI 7.22, the general use-of-nondeadly-force jury instruction,
except that the model jury instruction omits “First, at the time he acted the defendant must have
been engaged in the commission of a crime.” The trial court appears to have been drawing a
distinction between the self-defense instruction specific to felony-firearm, M Crim JI 11.34c(2),
which specifies that it applies to “[a]n individual who has not or is not engaged in the commission
of a crime,” and the general instruction, which does not specify whether one is or is not engaged
in a crime.

        Defendant argues that the self-defense instruction given immediately after the first
instruction on the elements of felony-firearm—which indicated that defendant could not be
engaged in a crime to rely on self-defense—could be understood by the jury to have applied to
both the felon-in-possession and felony-firearm charge. It is not clear from reading the instructions
whether this was the case. But, presuming that the jury believed that the felony-firearm self-
defense instruction applied to both felony-firearm and felon-in-possession, defendant suggests that
the instruction constituted a direction for the jury to find defendant guilty of felon-in-possession
regardless of whether he was acting in self-defense, since the jury was directed that self-defense
would only apply if defendant was not engaged in a crime.

         Given that the title of the model jury instruction indicates it was only intended for felony-
firearm, the instruction was likely intended only for the felony-firearm charge, but it is not clear
that the jury would have made this distinction. Nonetheless, the court went on to expressly instruct
that “[i]f a person acts in lawful self defense his actions are justified and he is not guilty of felon
in possession of a firearm.” Thus, while the court’s positioning of the felony-firearm self-defense
instruction and the failure to clearly indicate that it applied only to felony-firearm might have
created some confusion, the jury was clearly informed that self-defense was a defense to felon-in-
possession and accordingly, it cannot be said that there was plain error affecting a substantial right.

        Defendant further argues that the jury instruction was erroneous because it misstated the
law. Again, the generalized self-defense instruction read, “First, at the time he acted the defendant
must have been engaged in the commission of a crime.” Defendant points out that this language
differs from the language of MCL 780.972, which provides that self-defense in general may only
be used by individuals who are not “engaged in the commission of a crime at the time he or she
uses force.” However, it is apparent that the intent of the statute was to preclude a defense of self-
defense for a crime when, in the course of committing the crime while defending oneself, the
defendant was committing another crime. The jury instructions did not contradict this idea.

       Rather, the instructions spoke to the idea that self-defense is a defense that justifies
otherwise punishable criminal conduct. See Dupree, 486 Mich at 707. The defense is “one that
admits the doing of the act charged, but seeks to justify, excuse, or mitigate it.” People v Lemons,


                                                 -7-
454 Mich 234, 246; 562 NW2d 447 (1997), quoting 21 Am Jur 2d, Criminal Law, § 183, p 338.
Self-defense in a felon-in-possession case is an appropriate defense where the “jury could conclude
that defendant’s criminal possession of the firearm was justified because defendant honestly and
reasonably believed that his life was in imminent danger and that it was necessary for him to
exercise force to protect himself.” Dupree, 486 Mich at 708-709. Therefore, it is actually
necessary that defendant committed the criminal acts of felon-in-possession and felony-firearm
for the self-defense theory to be applicable at all.

       With all of the above in mind, we are not confident that the jury instructions related to
defendant’s self-defense theory were plainly erroneous, and far less confident that they affected
defendant’s substantial rights by prejudicing the outcome of the case.

                                     IV. OFFENSE VARIABLE 9

        Defendant next argues that the trial court erred in assessing Offense Variable (OV) 9 at 10
points. We disagree.

        This Court reviews the trial court’s factual determinations at sentencing for clear error.
People v Hardy, 494 Mich 430, 438; 835 NW2d 340 (2013). “Whether the facts, as found, are
adequate to satisfy the scoring conditions prescribed by statute, i.e., the application of the facts to
the law, is a question of statutory interpretation, which an appellate court reviews de novo.” Id.
See also People v Calloway, 500 Mich 180, 184; 895 NW2d 165, 167 (2017). The trial court’s
factual determinations regarding offense variables must be supported by a preponderance of the
evidence. People v Osantowski, 481 Mich 103, 111; 748 NW2d 799 (2008).

       “A defendant is entitled to be sentenced by a trial court on the basis of accurate
information.” People v Francisco, 474 Mich 82, 88; 711 NW2d 44 (2006). A trial court relies on
inaccurate information when it sentences a defendant by consulting an inaccurate advisory
guidelines range. Id. at 89 n 7. The sentencing offense determines which offense variables are to
be assessed, and the appropriate offense variables are generally assessed on the basis of the
sentencing offense. People v Sargent, 481 Mich 346, 348; 750 NW2d 161 (2008).

        As noted above, the trial court assessed 10 points for OV 9. Under OV 9, the trial court
must assess 10 points when “[t]here were 2 to 9 victims who were placed in danger of physical
injury or death, or 4 to 9 victims who were placed in danger of property loss.” MCL 777.39(1)(c).
OV 9 is assessed at zero points when “[t]here were fewer than 2 victims who were placed in danger
of physical injury or death, or fewer than 4 victims who were placed in danger of property loss.”
MCL 777.39(1)(d). The statute instructs the sentencing court to “count each person who was
placed in danger of physical injury or loss of life or property as a victim.” MCL 777.39(2)(a).

        In this case, Geraldine was in danger because defendant possessed a weapon. She testified
that defendant produced a revolver, pointed it in her direction, and indicated that he could kill her.
Additionally, Devon was in danger when defendant held the revolver facing Geraldine because he
was nearby, lying injured and perhaps unconscious near the doorway of the room. Defendant
argues that Devon was present but not in danger. However, “scoring OV 9 for multiple victims
may nevertheless be appropriate if there were other individuals present at the scene” of a crime
“who were placed in danger of injury or loss of life.” McGraw, 484 Mich at 129.


                                                 -8-
        In People v Kimble, 252 Mich App 269, 274; 651 NW2d 798 (2002), this Court held that
it was proper to assess OV 9 at 10 points when the “victim’s fiancé and child were both next to the
victim inside [a] car when [the] defendant shot the victim through the windshield.” Here,
defendant displayed a loaded firearm near Devon, with whom defendant had just had a physical
altercation, and threatened Geraldine with the weapon. These circumstances indicate that Devon
was endangered by defendant’s possession of the firearm. Accordingly, a preponderance of the
evidence supported the determination that defendant placed at least two victims in danger by
possessing a firearm, and there was no clear error on the trial court’s part.

                       V. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant next argues that he was denied the effective assistance of counsel. We disagree.

        A defendant’s right to counsel is guaranteed by the United States and Michigan
Constitutions. US Const, Am VI; Const 1963 art 1, § 20. This “right to counsel encompasses the
right to the effective assistance of counsel.” People v Cline, 276 Mich App 634, 637; 741 NW2d
563 (2007). In order to demonstrate an ineffective assistance of counsel claim, a defendant must
show (1) “that counsel’s performance was deficient” and (2) “that counsel’s deficient performance
prejudiced the defense.” People v Taylor, 275 Mich App 177, 186; 737 NW2d 790 (2007)
(quotation marks and citation omitted). The right to effective assistance of counsel is substantive
and focuses on “the actual assistance received.” People v Pubrat, 451 Mich 589, 596; 548 NW2d
595 (1996). A counsel’s performance is deficient if “it fell below an objective standard of
professional reasonableness.” Jordan, 275 Mich App at 667. The “effective assistance of counsel
is presumed, and the defendant bears a heavy burden of proving otherwise.” People v Rodgers,
248 Mich App 702, 714; 645 NW2d 294 (2001).

        Defendant argues that his trial counsel failed to impeach Devon’s testimony that he had
previously seen a silver gun at the home that he believed to belong to defendant. Devon testified
that he thought that defendant owned a silver revolver with a brown grip because he had seen it
around the house after defendant moved in, and not before. Defendant notes that the two black
guns in evidence were the ones seized from him, and he argues that evidence from Devon that
defendant owned a third, silver revolver was harmful.3 Defense counsel elicited on cross-
examination that Devon never saw defendant possess the gun, and that Devon only believed it was
defendant’s gun because he had not seen it before defendant moved into the home. Defendant’s
counsel also clarified with Devon that Geraldine had told him that she was missing bullets to her
gun after defendant had moved in, further raising the possibility that the guns at issue may have


3
   Importantly, and as indicated in section VII of this opinion, the officer who dispossessed
defendant of the firearms described one of the revolvers as a darker metallic color with a brown
handle, and the other as a dark metallic frame with a silver handle. Thus, Devon’s testimony
concerning the existence of a silver gun does not necessarily implicate the existence of a third
weapon. Moreover, and significantly, taking defendant’s argument at face value, assuming
Devon’s testimony could be understood to suggest that the silver weapon was a separate weapon
unrelated to defendant’s convictions, that testimony was arguably favorable to defendant because
it supported his contention that the black guns found in his possession were not his, and that they
instead belonged to Geraldine.


                                               -9-
belonged to Geraldine. For these reasons, there is no merit to defendant’s claim that his trial
counsel failed to impeach Devon’s testimony regarding the silver revolver.

        Defendant also argues that counsel should have sought an instruction on defendant’s
“innocent possession” of the firearms in relation to his felon-in-possession and carrying a
concealed weapon charges. The defense of innocent possession is the “momentary or brief
possession of a weapon resulting from the disarming of a wrongful possessor . . . if the possessor
had the intention of delivering the weapon to the police at the earliest possible time.” People v
Hernandez-Garcia, 477 Mich 1039, 1040; 728 NW2d 406 (2007). Somewhat confusingly,
defendant refers us to Dupree, 486 Mich at 710-712, which stated that the trial court erred in that
case by providing an innocent possession instruction for carrying a concealed weapons charge.
“[M]omentary innocent possession of a concealed weapon is not a defense to a charge of
unlawfully carrying a concealed weapon.” Hernandez-Garcia, 477 Mich at 1039-1040 (emphasis
added).

         In any event, at least with respect to defendant’s argument as it could relate to felon-in-
possession, defendant claimed that he dispossessed Geraldine of the firearms in order to prevent
himself from being harmed. He further never expressed an intention to deliver those weapons to
law enforcement. Therefore, his trial counsel successfully moved the trial court to instruct the jury
on the two more relevant defenses, self-defense and duress.4 Most significantly, despite any viable
justification instruction that the jury could consider, by convicting defendant of carrying a
concealed weapon and felon-in-possession, the jury rejected defendant’s theory that he possessed
the guns because he had to take them from Geraldine in order to prevent her from injuring him.
Defendant fails to explain why the jury would have not also rejected an innocent-possession
defense for the same reason.5

        Finally, related to the self-defense instruction issue discussed above, defendant suggests
that his trial counsel provided ineffective assistance by failing to object to that instruction. An
objection might have led to a clarification of that instruction. However, for the reasons stated in
section III of this opinion, defendant has failed to demonstrate that the instruction was erroneous,
let alone that he was prejudiced by the instruction itself or his counsel’s failure to object.

                                         VI. JURISDICTION



4
  Duress is a common-law affirmative defense in which a defendant admits having committed the
charged crime, but attempts “to justify, excuse, or mitigate it.” People v Lemons, 454 Mich 234,
245, 246 n 15; 562 NW2d 447(1997); Dupree, 284 Mich App at 99. A successful duress defense
excuses a defendant from criminal responsibility because the defendant was compelled to commit
the crime in order to avoid a greater harm threatened by another person. Lemons, 454 Mich at 246.
5
 Defendant also suggests that his trial counsel should have requested an instruction on the defense
of necessity. However, the defense of “necessity applies to situations involving natural physical
forces, whereas duress applies to the threatened conduct of another human being.” People v Jones,
193 Mich App 551, 554; 484 NW2d 688 (1992), rev’d on other grounds 443 Mich 88 (1993). This
defense was also inapplicable,


                                                -10-
        Defendant next argues that his counsel should have moved to dismiss his case because the
trial court lacked jurisdiction to convict him. We conclude there is no merit to this issue.

        Defendant asserts that the district court bound him over on a charge of felon-in-possession,
but that the predicate felony offered by plaintiff had been dismissed. At the preliminary
examination, the parties stipulated that defendant was ineligible to possess a firearm because of
his February 12, 1986 conviction of “a second-degree homicide.” After defendant’s first trial,
defendant’s successor trial counsel filed a motion noting that the date of the conviction was
incorrect: “February 22, 2011 and not on February 12, 1986 as is set forth in the third habitual
felony offender information and in Count 2 and Count 5 of the general information.” Trial counsel
noted that the Wayne County Circuit Court had granted a motion by defendant in that case for
relief from judgment based on newly discovered evidence on February 7, 2011, and reversed
defendant’s prior convictions for second-degree murder and felony-firearm pending a new trial.
Defendant then pleaded no contest to second-degree murder and felony-firearm on February 22,
2011, and was sentenced to time served. Defendant’s trial counsel conceded in this case that it
was proper for the prosecutor to amend the felony information to change the date of defendant’s
prior conviction so long as it did not increase the habitual offender status. And, at trial, the parties
stipulated that defendant was previously convicted of a specified felony and was ineligible to
possess a firearm.

        Defendant’s argument that the trial court lacked jurisdiction is premised on the idea that
his former conviction was incorrectly dated at his preliminary examination. However, defendant
specifies no legal grounds on which his attorney could have successfully objected based on the use
of an incorrect date of conviction at that time, or after. In order to convict defendant of felon-in-
possession, the prosecutor was required to demonstrate that the defendant possessed a firearm after
having been convicted of a felony, unless his right to possess a firearm had been restored. MCL
750.224f; People v Tice, 220 Mich App 47, 53–54; 558 NW2d 245, 247 (1996). Because there
was no dispute that defendant had previously been convicted of a felony, there was no viable
objection that defense counsel could have made to the errant date provided during the preliminary
examination, and there is no merit to defendant’s jurisdictional challenge.

                               VII. PROSECUTORIAL MISCONDUCT

      Defendant next argues that the prosecutor committed misconduct by eliciting the testimony
from Devon regarding the silver revolver.

       Defendant did not object below on these grounds. Unpreserved claims of prosecutorial
misconduct are reviewed for plain error affecting substantial rights. People v Norfleet, 317 Mich
App 649, 660 n 5; 897 NW2d 195 (2016). The prosecutor has a duty to ensure that the defendant
receives a fair trial. People v Farrar, 36 Mich App 294, 299; 193 NW2d 363 (1971). “The test
of prosecutorial misconduct is whether a defendant was denied a fair and impartial trial.” People
v Dobek, 274 Mich App 58, 63; 732 NW2d 546 (2007). A fair trial “can be jeopardized when the
prosecutor interjects issues broader than the guilt or innocence of the accused.” Id. at 63-64.
“Prosecutorial misconduct cannot be predicated on good-faith efforts to admit evidence.” People
v Noble, 238 Mich App 647, 661; 608 NW2d 123 (1999), citing People v Missouri, 100 Mich App
310, 328; 299 NW2d 346 (1980).



                                                 -11-
        Defendant argues that the testimony regarding the third gun was immaterial and was only
introduced to demonstrate defendant’s propensity to own guns. Any evidence of a handgun in the
home was relevant because the main issue was whether defendant impermissibly possessed
firearms, or whether he possessed Geraldine’s handguns because he had to take them from her in
order to protect himself. Evidence is relevant if it has “any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable than
it would be without the evidence.” MRE 401. Handguns seen in the home in the time leading up
to the event that could have belonged to defendant or to Geraldine made it more or less likely that
they possessed handguns at the time of the event, which was the central question considered by
the jury with regard to the felon-in-possession and carrying a concealed weapon charges. And,
importantly, this evidence could also have been understood to be helpful to defendant’s case
because it could suggest that the two guns in defendant’s possession did not belong to him.

        Defendant also argues that the prosecutor denied him a fair trial by making comments about
the guns that were seized in his closing argument. “A prosecutor may not make a statement of fact
to the jury that is not supported by evidence presented at trial and may not argue the effect of
testimony that was not entered into evidence.” Unger, 278 Mich App at 241; People v Fisher, 193
Mich App 284, 291; 483 NW2d 452 (1992). In rebuttal closing argument, the prosecutor stated:

               These were her guns, right. That’s what he said. Well at least one of the
       guns we heard testimony from Devon that it belonged to the defendant. How does
       he know? It appeared because after the defendant moved in, it was never around
       before and then it started appearing when the defendant moved in and he described
       the gun for you. He’d seen it before. He said it was a silverish looking gun with a
       brown handle. And you’re going to be able to look at the guns if you want. But
       it’s one of the exhibits and it’s a brown handled gun that is a darker shade of silver
       up top.

The prosecutor also stated:

       So ask yourselves what’s [Devon’s] motivation to come to court and tell you that
       one of the guns that was recovered on this day was a brown handled revolver,
       silverish in color up top and that one belonged to the defendant. What’s his
       motivation to say that?

        As discussed above, Devon testified that he thought that defendant owned a silver revolver
with a brown grip because he had seen it around the house after defendant moved in, and not
before. The officer who dispossessed defendant of the firearms described one of the revolvers as
a darker metallic color with a brown handle, and the other as a dark metallic frame with a silver
handle. The firearms were admitted into evidence. It appears that defendant’s trial counsel
accurately recounted Devon’s trial testimony, and invited the jury to inspect the firearms to
determine whether the colors matched. Prosecutors are “generally free to argue the evidence and
all reasonable inferences from the evidence as it relates to their theory of the case.” Unger, 278
Mich App at 236, citing People v Bahoda, 448 Mich 261, 282; 531 NW2d 659 (1995).
Defendant’s argument is without merit.

                                      VIII. PRIOR BAD ACTS


                                               -12-
        Defendant next argues that evidence of prior bad acts was erroneously admitted at trial.
Defendant argues that the trial court abused its discretion by allowing plaintiff to enter evidence
of the seriousness of defendant’s past felony conviction. Evidence of prior crimes by a defendant
must be excluded, except as allowed by MRE 404(b), to avoid the danger of a conviction based on
a defendant’s history of misconduct. People v Starr, 457 Mich 490, 495; 577 NW2d 673 (1998).

        The parties stipulated to enter evidence that defendant had been convicted of a felony and
was unable to possess a firearm, but did not disclose the specific crime to the jury. On redirect
examination, defendant testified that he did not inform the police that Devon was aggressive with
him because he did not want Devon to be charged with a felony for assaulting him. On re-cross-
examination, defendant again stated that he did not inform the police of Devon’s involvement
because he did not want Devon to be arrested for felony assault. Defendant explained that
defendant “had a felony in [his] teens,” and that defendant “didn’t want [Devon] to be stigmatized
with the same thing.” The prosecutor asked in response: “Okay. Assault and battery. The felony
that you were convicted of in your teens and don’t tell, it was a little more than an assault and
battery, wasn’t it.” He repeated: “It wasn’t just an assault and battery that you were convicted of
in 1980 something, right?” Over defendant’s objection, the trial court allowed the prosecutor to
ask defendant whether he had been convicted of assault and battery, and the prosecutor had
defendant clarify that his felony conviction was not assault and battery. The prosecutor asked,
over another objection, whether the crime “entailed more than just an assault with fists and feet,”
which defendant affirmed.

        Defendant argues that the evidence was not material, and was prejudicial. However, the
evidence was relevant because defendant stated that he thought that Devon would be arrested for
a felony assault against him, and did not report Devon’s violence because defendant “had a felony
in [his] teens,” and defendant did not want Devon to be “stigmatized with the same thing.”
Defendant opened the door to this line of questioning, and the questioning was relevant to clarify
defendant’s statement that Devon would have been “stigmatized with the same thing.” That is,
defendant equated Devon’s possible felony conviction with his own prior conviction, which was
not an apt analogy. The prosecution had the right to present that fact to the jury.

        Moreover, this evidence was not unfairly prejudicial compared to its probative value.
Evidence may be excluded under MRE 403 if “its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations
of undue delay, waste of time, or needless presentation of cumulative evidence.” People v Watkins,
491 Mich 450, 477, 481; 818 NW2d 296 (2012). Unfair prejudice occurs when there is a tendency
for the evidence “to be given undue or preemptive weight” by the jury, or when it “would be
inequitable to allow use” of the evidence. People v Wilson, 252 Mich App 390, 398; 652 NW2d
488 (2002), citing People v Mills, 450 Mich 61, 75-76; 537 NW2d 909 (1995). The evidence here
was limited to defendant testifying that his prior felony conviction was not the same as the felony
he thought that Devon would be charged with for kicking and hitting him. The jury only learned
from the testimony that defendant had not been convicted of felony assault as a result of kicking
and hitting another, which would not induce the jury to convict him based on his past unspecified
felony.

                                          IX. SENTENCING



                                                -13-
        Defendant lastly argues that the trial court relied on acquitted conduct to justify defendant’s
sentence. However, defendant’s claim is without merit because the sentencing transcript indicates
that the trial court did not consider acquitted conduct; the court discussed the conduct and
specifically stated that it was not commenting on defendant’s culpability. Most importantly,
defendant’s sentence was within his minimum sentencing guidelines range. Defendant was
sentenced to 23 months to 10 years for carrying a concealed weapon and felon-in-possession, and
his guideline range was 10 to 34 months.

        A sentence within the guidelines range is presumed to be proportional. People v Lyons,
222 Mich App 319, 324; 564 NW2d 114 (1997); People v Albert, 207 Mich App 73, 75; 523 NW2d
825 (1994). When “the sentence is within the appropriate guidelines sentence range, it is only
appealable if there was a scoring error or inaccurate information was relied upon in determining
the sentence and the issue was raised at sentencing, in a motion for resentencing, or in a motion to
remand.” MCL 769.34(10); Kimble, 470 Mich at 310-311. Having already concluded that there
was no scoring error in the calculation of defendant’s minimum sentencing guidelines range,
further review of his sentence is precluded.

       Affirmed.


                                                               /s/ Karen M. Fort Hood
                                                               /s/ Michael J. Riordan




                                                 -14-